Case: 12-30236     Document: 00511953325         Page: 1     Date Filed: 08/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 10, 2012
                                     No. 12-30236
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PAUL ROBERTS, JR.,

                                                  Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                  Respondent-Appellee


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 1:10-CV-995


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
        Paul Roberts, Jr., Louisiana prisoner # 450517, moves for a certificate of
appealability (COA) to appeal the district court’s denial of his motion to reopen
the time to file an appeal from the denial of his 28 U.S.C. § 2254 application
challenging his 2005 convictions for second degree murder, attempted second
degree murder, possession of a firearm by a convicted felon, and possession with
intent to distribute marijuana. A COA is not required to appeal the denial of a
Federal Rule of Appellate Procedure 4(a)(5) or 4(a)(6) motion. See Ochoa

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30236    Document: 00511953325       Page: 2   Date Filed: 08/10/2012

                                   No. 12-30236

Canales v. Quarterman, 507 F.3d 884, 888 (5th Cir. 2007); Dunn v. Cockrell, 302
F.3d 491, 492 (5th Cir. 2002). Accordingly, Roberts’s COA motion is DENIED
as unnecessary.
      Roberts contends that district court abused its discretion in denying his
motion to reopen the time to file an appeal from the denial of his § 2254
application. Because his motion was filed after this court dismissed his appeal
as untimely, see Roberts v. Cain, No. 11-31138 (5th Cir. Jan. 4, 2012)
(unpublished), this court’s prior determination that it lacked jurisdiction to
consider the appeal is binding under the law of the case doctrine and should not
be revisited here, see Fuhrman v. Dretke, 442 F.3d 893, 896-97 (5th Cir. 2006).
      Further, Roberts has not shown that the district court abused its
discretion in denying his motion. Because his motion was filed more than 60
days after the entry of judgment, it was untimely for purposes of Rule 4(a)(5).
See FED. R. APP. P. 4(a)(5)(A)(i). Further, although Roberts’s motion was filed
within 180 days after the entry of judgment, it was filed more than 14 days after
November 7, 2011, the date upon which he received notice of the judgment.
Therefore, his motion was also untimely for purposes of Rule 4(a)(6), see FED. R.
APP. P. 4(a)(6)(B), and the district court was powerless to reopen the time for
filing a notice of appeal, see Resendiz v. Dretke, 452 F.3d 356, 360 (5th Cir. 2006).
Finally, Roberts has not shown that the district court had a duty to notify him
that his notice of appeal was untimely, nor has he shown that the lack of any
such notice authorizes an extension of the appeal period. Accordingly, the
district court’s order is AFFIRMED.




                                         2